The Court being opened, according to adjournm’t His Honr the Judge pronounced his Decree. And then Mr Bollan in behalf of the proponants moved to the Court that Persons might be appointed to Appraise the sd Ship and Cargo Whereupon the Court Appointed George Wanton, John Gidley, Patrick Grant, and Thomas Vernon Merchants and Jeremiah Clarke Mariner to Appraise the said Ship Appurtenances and Cargo and make return thereof upon Oath as soon as may be — And then Elenry Bull Attorney for the Defend* moved for an Appeal from this Court to the High Court of Admiralty in Great Britain Which was Granted by the sd Court